Citation Nr: 1023016	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1948 to May 1963.  
He died in March 2004.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for the cause of the Veteran's death.  The matter has since 
been transferred to the RO in Cleveland, Ohio.

The Board denied the appellant's claim in an April 2009 
decision.  The appellant subsequently appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, the Court 
remanded the matter back to the Board in January 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Hiatal Hernia

The Court remanded this matter to allow the Board to comply 
with the instructions in the Joint Motion for Remand.  
Specifically, in its April 2009 decision, the Board failed to 
address an October 2003 VA examination report in which the 
examiner opined that it was just as likely as not that the 
Veteran's cancer was related to his service-connected hiatal 
hernia.  According to the Veteran's death certificate, he 
died of cardiopulmonary arrest due to cholangiocarcinoma.  
The Board was instructed by the Court to consider this 
opinion in adjudicating the appellant's claim.

Unfortunately, the October 2003 examiner did not provide a 
basis for his opinion regarding etiology.  The failure of the 
physician to provide a basis for his/her opinion affects the 
weight or credibility of the evidence.  Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  In order to satisfy VA's 
duty to assist, the case should be remanded to obtain a more 
complete opinion regarding the relationship, if any, between 
the Veteran's service-connected hiatal hernia and the 
cholangiocarcinoma which caused his death.  See 38 C.F.R. § 
3.159.

Radiation exposure

In April 2010, the appellant's representative submitted 
additional argument in support of her claim.  The appellant 
contends that the Veteran was exposed to ionizing radiation 
during service.  In the medical history portion of a February 
1961 re-enlistment examination, the Veteran's usual 
occupation was noted to be "track radar repair."  It was 
further noted that the Veteran was exposed to radar, and that 
radar is considered to give out radiation.  The appellant 
also points out personnel records which indicate the Veteran 
worked on the Nike launcher, and contends that exposure to 
this radiation resulted in the cancer which caused the 
Veteran's death.

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to "radiation-
exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

Here, there is no evidence to suggest that the Veteran was a 
"radiation-exposed veteran" as defined above, nor has the 
appellant alleged that the Veteran participated in one of the 
above-listed "radiation risk activities."  Rather, the 
appellant contends that the Veteran's exposure to radiation 
from radar caused his cancer.

The applicable regulations apply only to ionizing radiation.  
It is unclear from the record whether the Veteran's duties as 
a track radar repairman, including his work on the Nike 
launcher, resulted in exposure to ionizing radiation.  The 
RO/AMC should undertake any development necessary to 
determine whether the Veteran's work as a track radar 
repairman exposed him to ionizing or non-ionizing radiation.

If it is determined that the Veteran was exposed to ionizing 
radiation, the regulations call for specific development of 
the claim.  For claims of ionizing radiation exposure not 
arising from participation in atmospheric nuclear weapons 
testing or occupation of Hiroshima or Nagasaki, a request 
will be made for any available records concerning a veteran's 
exposure to radiation.  See 38 C.F.R. § 3.311(a)(2)(iii).  
All such records will be forwarded to the Under Secretary for 
Health, who will be responsible for the preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  Id.  If appropriate, the claim should then be 
forwarded to the Under Secretary for Benefits pursuant to 
38 C.F.R. § 3.311(c) for an opinion as to whether it is at 
least as likely as not that the Veteran's exposure to 
radiation resulted in the cholangiocarcinoma which caused his 
death. 

The Board notes that no information was found during a 
previous attempt to obtain the Veteran's DD Form 1141 (Record 
of Occupational Exposure to Ionizing Radiation).  See May 
2006 Response to Request for Information.  Nonetheless, the 
RO should attempt to obtain any additional records which may 
contain information pertaining to the Veteran's radiation 
dose in service.  Id.

However, if it is determined that the Veteran was exposed to 
non-ionizing radiation, the RO/AMC should nonetheless forward 
the matter to an appropriate VA examiner for review of the 
claims file and an opinion as to whether it is at least as 
likely as not that the Veteran's cholangiocarcinoma was 
etiologically related to exposure to non-ionizing radiation 
in service.  See Combee, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should refer the case to an 
appropriate VA examiner for an opinion 
regarding the relationship between the 
Veteran's service-connected hiatal hernia 
and the cholangiocarcinoma which caused 
his death.  The claims folder, including a 
copy of this remand, must be made 
available to the examiner.  The examiner 
must address the following, in light of 
the service and post-service medical 
evidence of record:

a). Whether it is at least as likely as 
not that:  

(i) cholangiocarcinoma was due to or 
the result of the Veteran's service-
connected hiatal hernia, or 
(ii) the Veteran's service-connected 
hiatal hernia contributed substantially 
or materially to the Veteran's cause of 
death.

b). If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, 
indicate whether the inability to provide 
a definitive opinion is due to a need for 
further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the 
disability(ies) at issue.  The rationale 
for all opinions expressed must be 
provided.

The term "at least as likely as not" as 
used above does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it. 

A "contributory cause of death" is one 
which contributed substantially or 
materially to cause death, or aided or 
lent assistance to the production of 
death.

The examiner should include pertinent 
clinical findings from the record, and 
rationale for all opinions expressed. The 
RO/AMC should review the medical opinion 
to ensure that it is in complete 
compliance with this remand. If deficient 
in any manner, the RO/AMC must implement 
corrective procedures.

2.  The RO/AMC should undertake any 
development necessary to ascertain whether 
the Veteran was exposed to ionizing or 
non-ionizing radiation in his capacity as 
a track radar repairman during service, to 
include work on the Nike launcher.

3.  If, and only if, it is found that the 
Veteran was exposed to ionizing radiation, 
the RO/AMC should request any available 
records which may contain information 
pertaining to the Veteran's radiation 
exposure in service.  If the search 
results in a negative response, the RO 
should document that response in the 
claims file.

The claims file, including any additional 
records obtained as a result of this 
remand, should then be forwarded to the 
Director of the VA Compensation and 
Pension (C&P) Service and VA Under 
Secretary for Health pursuant to 38 C.F.R. 
§ 3.311, for preparation of a dose 
estimate and, if appropriate, forwarded 
the VA Under Secretary for Benefits for an 
opinion as to whether it is at least as 
likely as not that the Veteran's diagnosed 
cholangiocarcinoma resulted from exposure 
to in-service ionizing radiation.

4.  If, and only if, it is found that the 
Veteran was exposed to non-ionizing 
radiation during service, the RO/AMC 
should refer the case to an appropriate VA 
examiner for an opinion regarding the 
relationship between the Veteran's 
cholangiocarcinoma and exposure to non-
ionizing radiation in service.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner.  
The examiner must address the following, 
in light of the service and post-service 
medical evidence of record:

a).  Whether it is at least as likely as 
not that:  

(i) cholangiocarcinoma is due to or the 
result of the Veteran's exposure to 
non-ionizing radiation in service.

b).  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, 
indicate whether the inability to provide 
a definitive opinion is due to a need for 
further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the 
disability(ies) at issue.  The rationale 
for all opinions expressed must be 
provided.

The term "at least as likely as not" as 
used above does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

The examiner should include pertinent 
clinical findings from the record, and 
rationale for all opinions expressed. The 
RO/AMC should review the medical opinion 
to ensure that it is in complete 
compliance with this remand. If deficient 
in any manner, the RO/AMC must implement 
corrective procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must examine all of the 
evidence and readjudicate the appellant's 
claim for entitlement to service 
connection for the cause of the Veteran's 
death.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the appellant and her 
representative.  After the appellant and 
her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



